RENDERED: AUGUST 28, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                   NO. 2019-CA-000650-MR



JAYNE KISSLING TANNENBAUM,
PERSONAL REPRESENTATIVE OF THE
ESTATE OF FRED KISSLING, JR.                        APPELLANT



           APPEAL FROM FAYETTE CIRCUIT COURT
v.        HONORABLE KIMBERLY N. BUNNELL, JUDGE
                  ACTION NO. 18-CI-02885



LEXINGTON-FAYETTE URBAN COUNTY
GOVERNMENT, DIVISION OF PLANNING
COMMISSION; MICHAEL OWENS; MIKE
CRAVENS; PATRICK BREWER; WILLIAM
WILSON; FRANK PENN; WILL BERKLEY;
KAREN MUNDY; CAROLYN PLUMLEE;
LARRY FORESTER; CAROLYN RICHARDSON;
HEADLEY BELL; THE RITA J. SATTERLY
TRUST 3-27-18; THE ESTATE OF ROBERT
LESLIE ROSENBAUM, DECEASED, BY HIS
PERSONAL REPRESENTATIVE, IF ANY; LINDA
GOSNELL; AND THE NORTHSIDE NEIGHBORHOOD
ASSOCIATION, INC.                                   APPELLEES
                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

CLAYTON, CHIEF JUDGE: Jayne Kissling Tannenbaum (“Tannenbaum”), as

the personal representative of the Estate of Fred Kissling, Jr. (the “Estate”), appeals

the Fayette Circuit Court’s affirmation of the decision of the Lexington-Fayette

Urban County Planning Commission (the “Planning Commission”) to revoke a

recorded plat which subdivided a portion of the Estate’s real property into two

separate parcels. Tannenbaum also appeals from the circuit court’s dismissal of

the Estate’s petition for declaratory judgment.

             Upon close review of the record and applicable law, we affirm.

                                 BACKGROUND

             Over forty years ago, at a January 1979 meeting, the Planning

Commission approved a plat which subdivided a lot - known as 444 West Third

Street and owned by Mary Jayne Gallaher - into two tracts (the “1979 Plat”). The

1979 Plat provided for an access easement over an adjoining tract of land owned

by another party.

             On February 15, 1979, the Northside Neighborhood Association (the

“NNA”) filed a complaint, appeal, and petition for declaration of rights in the

Fayette Circuit Court against Gallaher, the Planning Commission, and the Planning

                                          -2-
Commission’s then-current members (the “1979 Appeal”). In the 1979 Appeal, the

NNA argued that the Planning Commission’s approval of the 1979 Plat was

erroneous because it did not have the authority to grant a variance from the

requirements of certain zoning ordinances in effect at that time.

             For unknown reasons, both Gallaher and the Planning Commission

signed the relevant certifications on the 1979 Plat in February and March of 1979

and caused the 1979 Plat to be recorded with the Fayette County Clerk on March

23, 1979, all while being party-defendants to, and during the pendency of, the 1979

Appeal. None of the litigants filed a lis pendens as permitted by Kentucky

Revised Statutes (KRS) 382.440.

             In January of 1983, the Fayette Circuit Court entered an opinion in the

appeal (the “1983 Opinion”) holding that “[t]he action of the [Planning]

Commission in subdividing the property is reversed.” In so reversing, the court

found that the Planning Commission did not have the power to grant a variance to

its own regulations where such action effectively disregarded or amended a zoning

ordinance. The court further noted that “the granting of an exception in this case

would ultimately reduce open spaces and increase congestion” and that “[t]here

was testimony which indicated that the granting of this variance would harm the

historical character of the neighborhood and constitute piece-meal development.”

Therefore, the court concluded that, even if the Planning Commission had the


                                         -3-
authority to grant the variance, its decision to do so was not backed by substantial

evidence.

             While the 1983 Opinion reversed “the action of the Planning

Commission in subdividing the property,” the 1983 Opinion did not specifically

reference the 1979 Plat or direct that the 1979 Plat be revoked. The 1983 Opinion

was not appealed by any of the parties. Further, again for reasons not revealed by

the record, neither the 1983 Opinion nor any other evidence of the circuit court’s

reversal of the Planning Commission’s action in subdividing the property was ever

noted by or reflected in the records of the Fayette County Clerk.

             Gallaher passed away in May of 1999 and left the subject property to

her husband, Fred Kissling, in trust, with the property eventually being deeded to

Transylvania University. Sometime after Kissling’s death, the Estate sued

Transylvania University and, as part of a settlement agreement, the Estate

purchased the property from Transylvania University for $325,000.00.

             In 2018, Tannenbaum, as the personal representative of the Estate,

attempted to sell the property as two separate tracts pursuant to the 1979 Plat.

After a public hearing in July of 2018, the Planning Commission voted to revoke

the 1979 Plat based on the 1983 Opinion’s reversal of the Planning Commission’s

actions in subdividing the property. The Planning Commission’s statements at the

hearing reflected that, based on the recommendations of its legal team, the


                                         -4-
Planning Commission felt that it had no alternative but to comply with the 1983

Opinion as a valid court order that disallowed the subdivision of the property in the

manner reflected in the 1979 Plat. The Planning Commission’s revocation of the

1979 Plat was ultimately noted and recorded in the records of the Fayette County

Clerk.

             Tannenbaum subsequently filed an appeal in August of 2018 pursuant

to KRS 100.347, a statute which provides for appeals from the actions of certain

administrative agencies (the “2018 Appeal”). The 2018 Appeal requested that the

Planning Commission’s revocation of the 1979 Plat be reversed. Tannenbaum’s

primary arguments in favor of reversing the Planning Commission’s revocation of

the 1979 Plat included that the Planning Commission did not have the authority or

jurisdiction to revoke the 1979 Plat, that the Planning Commission followed

incorrect procedures at the July 2018 hearing, and that the 1983 Opinion could not

be used as a basis for the Planning Commission’s actions, as it was no longer an

enforceable or valid opinion.

             In the same document, Tannenbaum filed an original action under

KRS 418.040 styled as a “Declaration of Rights” action (the “2018 Petition”).

Tannenbaum primarily requested in the 2018 Petition that the circuit court declare

that the Planning Commission lacked jurisdiction to revoke the 1979 Plat, that the

Estate did not receive proper notice or hearing of the Planning Commission’s


                                         -5-
decision, that the 1983 Opinion was unenforceable, and that the 1983 Opinion had

been waived or was estopped from being enforced due to the passage of time.

             The circuit court held a hearing on the 2018 Appeal and the 2018

Petition in January 2019, with all parties represented by counsel. Thereafter, by

written order entered on February 26, 2019, the circuit court found that, under

Kentucky case law, when a specific statute provides an exclusive remedy, then

declaratory relief is not appropriate. Therefore, the court found that, because the

2018 Appeal and the 2018 Petition requested the same relief, the 2018 Petition was

unnecessary and should be dismissed.

             Additionally, the circuit court found that the 1983 Opinion was valid

and was not null, void, or unenforceable due to the passage of time. The court

noted that it knew of no legal precedent supporting the claim that an appellate

ruling rendered by a court of law could become stale, void, or unenforceable due to

the passage of time when no appeal is taken from, nor modification made, to such

an order. Therefore, the circuit court found that the Planning Commission’s

decision was based on a valid ruling of the court, was not arbitrary, and was

thereby affirmed. Tannenbaum filed a motion to reconsider, which the circuit

court denied, followed by a timely appeal to this Court.

             Other facts will be discussed as they relate to the particular arguments

raised in this appeal.


                                         -6-
                                       ISSUES

             Although Tannenbaum claims many issues and sub-issues on appeal,

the primary focus of Tannenbaum’s arguments are as follows: 1) that the Planning

Commission’s actions in revoking the 1979 Plat were arbitrary because they were

in excess of the Planning Commission’s statutorily-granted powers; (2) that the

Planning Commission’s actions in revoking the 1979 Plat were arbitrary because

they violated the Estate’s procedural due process rights; (3) that the circuit court

erred in finding that the Planning Commission’s revocation of the 1979 Plat was

not arbitrary; and (4) that the circuit court erred when it dismissed the 2018

Petition and found that the 2018 Appeal was sufficient to address the Estate’s

claims.

                                     ANALYSIS

             a. Standard of Review

             This appeal concerns the administrative action of an agency.

Appellate review of an administrative agency’s action examines whether the

agency’s action was arbitrary. Board of Comm’rs of City of Danville v. Davis, 238
S.W.3d 132, 135 (Ky. App. 2007). An agency’s action is arbitrary when it: (1) is

in excess of the agency’s granted powers, (2) fails to afford a party procedural due

process, or (3) makes a determination not supported by substantial evidence.




                                          -7-
Hilltop Basic Resources, Inc. v. County of Boone, 180 S.W.3d 464, 467 (Ky. 2005)

(citation omitted).

             A reviewing court will defer to an agency’s factual findings that are

supported by substantial evidence and will assess whether the agency correctly

applied the law under a de novo standard of review. Davis, 238 S.W.2d at 135.

             b. Discussion

                1. Was the Planning Commission’s Decision to Revoke the

                      1979 Plat an Action Taken in Excess of Its Granted Powers?

             The Planning Commission is an administrative agency created by

statute and has “only those powers expressly provided by statute.” Oldham County

Planning and Zoning Comm’n v. Courier Communications Corp., 722 S.W.2d 904,

907 (Ky. App. 1987). Tannenbaum first argues that the Planning Commission’s

decision to revoke the 1979 Plat was contrary to three specific statutes and,

therefore, that such decision was in excess of the Planning Commission’s granted

powers. The three statutes cited by the Estate are KRS 413.090, KRS 100.285, and

KRS 382.440, and we will examine the Estate’s claims under each statute.

             A. KRS 413.090

             The first statute invoked by Tannenbaum is KRS 413.090, which

provides that certain actions “shall be commenced within fifteen (15) years after

the cause of action first accrued[.]” Such actions include “[a]n action upon a


                                         -8-
judgment or decree of any court of this state” and “[a]n action upon an . . .

injunction . . . , or to obey or perform an order or judgment of court in an action[.]”

KRS 413.090(1) and (4).

             Here, Tannenbaum argues that the 1983 Opinion ceased to be

enforceable in January of 1998, or fifteen years after it was entered and, therefore,

that the Planning Commission’s revocation of the 1979 Plat was arbitrary because

it could not enforce, obey, or perform the 1983 Opinion because of the statute of

limitations provided for in KRS 413.090.

             As stated by the Kentucky Supreme Court, it is an appellate court’s

             duty when interpreting statutes to give effect to the
             General Assembly’s intent, but “no rule of interpretation
             . . . require[s] us to utterly ignore the plain . . . meaning
             of words in a statute.” In fact, “[t]he plain meaning of
             the statutory language is presumed to be what the
             legislature intended, and if the meaning is plain, then the
             court cannot base its interpretation on any other method
             or source.” We “ascertain the intention of the legislature
             from words used in enacting statutes rather than
             surmising what may have been intended but was not
             expressed.” In other words, we assume that the
             “[Legislature] meant exactly what it said, and said
             exactly what it meant.” Only “when [it] would produce
             an injustice or ridiculous result” should we ignore the
             plain meaning of a statute.

Revenue Cabinet v. O’Daniel, 153 S.W.3d 815, 819 (Ky. 2005) (citations omitted).

             In this case, we cannot ignore the plain meaning of the words “action”

and “commenced” in KRS 413.090. Those words are clearly describing a situation


                                          -9-
wherein a party is attempting to file – or “commence” – an “action” outside of the

applicable time period described in the statute. On the contrary, here, the simple

fact is that the Planning Commission did not “commence” an “action,” but rather

revoked the 1979 Plat under the belief that it was required by the 1983 Opinion to

do so. Indeed, “the . . . fact that . . . an action cannot now be based upon [a

judgment] does not alter [such judgment’s] force as evidence of the facts which it

determined.” Creech v. Jenkins, 123 S.W.2d 267, 269 (Ky. 1938). By its plain

language, KRS 413.090 is not applicable in this situation.

             B. KRS 100.285

             Tannenbaum next claims that the Planning Commission acted in

excess of its granted powers in revoking the 1979 Plat because it did not follow the

procedure outlined in KRS 100.285, which states in part:

             (1) Upon application of all persons owning land
             comprising a subdivision, the planning commission may
             revoke the approval of a subdivision plat, including all
             dedications of public facilities, easements and rights-of-
             way.

             (2) Before any plat shall be revoked, all owners shall, as
             part of their application for revocation, state under oath
             that no person has purchased a lot shown on the plat.

Therefore, Tannenbaum argues that because no application to revoke the 1979 Plat

was filed, and because the Estate did not join the revocation of the 1979 Plat as




                                         -10-
described in the foregoing procedure, the Planning Commission did not have

jurisdiction to revoke the 1979 Plat.

              However, KRS 100.285 also contains the following language:

              (4) The remedy provided in this section is in addition to
              all other remedies provided by law and shall not impair
              the right of the [Planning Commission] or any interested
              party from filing an action in Circuit Court for such
              relief as may be appropriate.

(Emphasis added.)

              Again, when reviewing the plain statutory language, we find that this

situation falls squarely under the situation described in subsection (4) above.

The NNA and other property owners whose property adjoined the subject property

– or “interested parties” – filed the 1979 Appeal specifically asking the circuit

court to rule on the legality of the Planning Commission’s actions in approving the

1979 Plat. The circuit court reversed the Planning Commission’s action in

subdividing the subject property and, in response to the court’s reversal, albeit

delayed, the Planning Commission revoked the 1979 Plat. We find the foregoing

situation to be “a remed[y] provided by law” based on the plain language of KRS

100.285(4).

              C. KRS 382.440

              Tannenbaum next argues that Kentucky’s lis pendens statute barred

the Planning Commission’s revocation of the 1979 Plat. Such statute, KRS


                                         -11-
382.440, states the following:

              (1) No action . . . or any other proceeding . . .
              commenced or filed in any court of this state, in which
              the title to, or the possession or use of . . . real property,
              or any interest therein, is in any manner affected or
              involved, nor any order nor judgment therein, nor any
              sale or other proceeding . . . shall in any manner affect
              the right, title or interest of any subsequent purchaser . . .
              such real property, or interest for value and without
              notice thereof, except from the time there is filed, in the
              office of the county clerk of the county in which such
              real property . . . lies, a memorandum[.]

              Under Kentucky law, “[l]is pendens is defined as a notice, recorded

in the chain of title to real property, ... to warn all persons that certain property is

the subject matter of litigation, and that any interests acquired during the pendency

of the suit are subject to its outcome.” Greene v. McFarland, 43 S.W.3d 258, 260

(Ky. 2001) (emphasis added) (internal quotation marks, brackets, and citation

omitted). As explained by a panel of this Court in Cumberland Lumber Company

v. First and Farmers Bank of Somerset, Inc., 838 S.W.2d 403 (Ky. App. 1992), the

purpose and effect of the lis pendens doctrine:

              is to keep the subject-matter of the litigation within the
              control of the court, and to render the parties powerless to
              place it beyond the reach of the final judgment.

                     ....

                     Whether, however, [one acquiring an interest
              pendente lite] . . . has any actual notice of its pendency or
              not, the judgment, when rendered, must be given the
              same effect as if he had not acquired his interest, or as if

                                           -12-
              he had been a party before the court from the
              commencement of the proceeding. His interests are
              absolutely concluded by the final determination of the
              suit.
Id. at 405 (emphases added) (citation omitted). Under Kentucky law, “one who

acquires an interest in property, whether by purchase, lien or other encumbrance,

after the filing of a lis pendens notice, takes that interest subject to the results of the

litigation.” Id. Importantly, “[t]he statute does not purport to create any additional

rights that a party might have in the property.” Leonard v. Farmers & Traders

Bank, Shelbyville, 605 S.W.2d 770, 772 (Ky. App. 1980).

              Therefore, based on the foregoing cases, even if any of the parties to

the 1979 Appeal had filed a lis pendens, the Estate was still bound by the circuit

court’s ultimate judgment, and took the property subject to the results thereof.

Essentially, the Estate is arguing that KRS 382.440 can create additional rights in

the property other than those it would have had at the time that the circuit court

rendered the 1983 Opinion. Such argument is in contravention of the purpose

behind the lis pendens statute. Therefore, we cannot say that the failure of any

party to file a lis pendens notice during the pendency of the 1979 Appeal leads to

the conclusion that the Planning Commission acted in excess of its granted powers

in revoking the 1979 Plat.




                                           -13-
             D. Other Arguments

             Tannenbaum next argues that the Planning Commission lacked

jurisdiction to affect the Estate’s vested property rights under various provisions of

the Kentucky Constitution. In this case, however, we do not agree that the

Planning Commission was purporting to act in a quasi-judicial capacity, but rather

was acting under KRS 100.285(4) to remedy the situation pursuant to, and in

accordance with, the 1983 Opinion.

             Further, Tannenbaum argues that the doctrines of laches and estoppel

barred the Planning Commission from revoking the 1979 Plat. The doctrine of

laches is “based on the injustice that might or will result from the enforcement of a

neglected right.” City of Paducah v. Gillispie, 115 S.W.2d 574, 575 (Ky. 1938)

(emphasis added) (citations omitted). The case sub judice is not a situation where

the Planning Commission had a right that it chose to ignore or failed to assert.

Rather, as previously discussed, it was proceeding with a remedy under the

revocation statute in response to the 1983 Opinion.

                2. Was the Planning Commission’s Revocation of the 1979

                   Plat in Violation of the Estate’s Procedural Due Process

                   Rights?

             Tannenbaum next makes various arguments concerning the Estate’s

rights to procedural due process, including that the Planning Commission failed to


                                         -14-
give sufficient notice of the hearing to both the Estate and to all other interested

parties, failed to allow the Estate to confront and cross-examine adversaries at the

July 2018 hearing, failed to adequately inform itself of its own rules and to

properly apply the law, and failed to grant the Estate’s motion for a continuance.

             In the administrative setting, “[t]he fundamental requirement of

procedural due process is simply that all affected parties be given ‘the opportunity

to be heard at a meaningful time and in a meaningful manner.’” Hilltop Basic

Resources, 180 S.W.3d at 469 (quoting Mathews v. Eldridge, 424 U.S. 319, 333,

96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976)). Procedural due process in the

administrative or legislative setting has been understood to include “a hearing, the

taking and weighing of evidence if such is offered, a finding of fact based upon a

consideration of the evidence, the making of an order supported by substantial

evidence, and, where the party’s constitutional rights are involved, a judicial

review of the administrative action.” Morris v. City of Catlettsburg, 437 S.W.2d
753, 755 (Ky. 1969) (citation omitted).

             In this case, the Planning Commission held a hearing in July of 2018,

of which the Estate received notice and at which the Estate was represented by

counsel. At the hearing, the Planning Commission allowed the Estate’s counsel to

make comprehensive statements expressing the Estate’s concerns about the

revocation of the 1979 Plat and the Estate furnished extensive exhibits to the


                                          -15-
Planning Commission which were included in the record. The Planning

Commission, after asking relevant questions and stating that it was acting under the

guidance of its legal staff, based its decision to revoke the 1979 Plat on the 1983

Opinion, which we have already discussed was not in excess of the Planning

Commission’s granted powers. Moreover, the Estate was provided with judicial

review of the administrative action. Under the circumstances, we find that the

Estate was given “the opportunity to be heard at a meaningful time and in a

meaningful manner.” Hilltop Basic Resources, 180 S.W.3d at 469 (citation

omitted).

                 3. Did the Circuit Court Err by Finding that the Planning

                    Commission Did Not Act Arbitrarily When it Revoked the

                    1979 Plat?

             Tannenbaum next argues that the circuit court erred in affirming the

Planning Commission’s revocation of the 1979 Plat. To the extent that

Tannenbaum’s arguments concerning the circuit court’s errors are duplicative of

those regarding the alleged errors of the Planning Commission, we cite to our

discussion in Section 1 of this Opinion discussing such claimed errors and

therefore affirm the circuit court as to those issues.

             Tannenbaum further argues that the circuit court erred to the extent

that it interpreted or clarified the 1983 Opinion to include a directive to revoke the


                                          -16-
1979 Plat. Specifically, Tannenbaum cites to an unpublished case in which the

circuit court entered an order clarifying a previous order and stating that interest on

a judgment should be interpreted as compounded rather than simple. DLX, Inc. v.

Fox Trot Properties, LLC, No. 2008-CA-002003-MR, 2009 WL 3400659, at *1-2

(Ky. App. Oct. 23, 2009).1 A panel of this Court held that the circuit court had no

jurisdiction to amend its order under the circumstances of the case, stating that

“[a]fter the ten-day period [under CR 52.02] expired . . . , the judgment became

final, the circuit court lost jurisdiction once its judgment became final, and the

circuit court was without jurisdiction to reconsider or amend its order.” Id. at *2

(citation omitted).

              In this case, however, we disagree with Tannenbaum’s

characterization of the current situation as being analogous to the circuit court

being without jurisdiction to reconsider or amend its own order. This situation is

distinguishable because the circuit court was acting in an appellate capacity under

KRS 100.347 rather than as a trial court subsequently amending its own order.

Tannenbaum cannot on one hand request that the circuit court conduct an appellate

analysis under KRS 100.347 concerning the 1983 Opinion as the basis for the




1
 This unpublished opinion is cited pursuant to Kentucky Rules of Civil Procedure (CR)
76.28(4)(c).

                                            -17-
Planning Commission’s actions, and on the other hand argue that it was

inappropriate for the circuit court to interpret or analyze the 1983 Opinion.

                4. Did the Circuit Court Correctly Dismiss the 2018 Petition

                   for Failure to State a Claim?

             Tannenbaum’s final argument is that the circuit court erred when it

dismissed the 2018 Petition for failure to state a claim. The circuit court found that

KRS 100.347 already provided Tannenbaum with the mechanism by which to

pursue her appeal and assert her claims as to the Planning Commission’s decision

revoking the 1979 Plat.

             KRS 100.347(2) states that “[a]ny person or entity claiming to be

injured or aggrieved by any final action of the planning commission shall appeal

from the final action to the Circuit Court of the county in which the property,

which is the subject of the commission’s action, lies.” Generally, “[b]ecause [KRS

100.347] affords an adequate remedy, a separate declaratory judgment action is not

appropriate.” Warren County Citizens for Managed Growth, Inc. v. Board of

Comm’rs of City of Bowling Green, 207 S.W.3d 7, 17 (Ky. App. 2006) (citations

omitted).

             Tannenbaum relies on Greater Cincinnati Marine Service, Inc. v. City

of Ludlow, 602 S.W.2d 427 (Ky. 1980) for the proposition that, in an action

containing a statutory appeal under KRS 100.347 and a petition for declaratory


                                        -18-
judgment, the declaratory judgment petition is permitted. The Kentucky Supreme

Court made it clear, however, that they reached their conclusion because the

appellant’s filing, “judged by its content, [was] far more than an appeal under the

aegis of KRS 100.347(2).” Id. at 429 (emphasis added).

             Therefore, we must examine the specific language contained in the

2018 Petition to determine whether it is beyond “the aegis of KRS 100.347(2).”

Primarily, the relief requested by Tannenbaum is that the Estate “is entitled to a

declaratory judgment that the 1983 Opinion is null, void and unenforceable,”

which is essentially the same relief contained in the 2018 Appeal. Tannenbaum

further requests that the court analyze the revocation statute under KRS Chapter

100, requests that the court declare that the Planning Commission did not have

jurisdiction to revoke the 1979 Plat, and includes procedural due process

arguments regarding notice and a hearing. Tannenbaum is thus in a situation

where the 2018 Petition, judged by its contents, is not “far more than an appeal

under . . . KRS 100.347(2).” Id. Therefore, the circuit court was correct in

dismissing the 2018 Petition, as Tannenbaum should not be permitted to pursue an

action for declaratory judgment to assert claims which were already asserted in the

2018 Appeal pursuant to KRS 100.347.

                                  CONCLUSION

             For the foregoing reasons, we affirm the Fayette Circuit Court’s order.


                                        -19-
           ALL CONCUR.



BRIEFS FOR APPELLANT:      BRIEF AND ORAL ARGUMENT
                           FOR APPELLEES LEXINGTON-
Wayne F. Collier           FAYETTE URBAN COUNTY
Shelby C. Kinkead, Jr.     GOVERNMENT, DIVISION OF
Melissa H.P. Palmer        PLANNING COMMISSION;
Lexington, Kentucky        MICHAEL OWENS; MIKE
                           CRAVENS; PATRICK BREWER;
                           WILLIAM WILSON; FRANK PENN;
ORAL ARGUMENT FOR          WILL BERKLEY; KAREN MUNDY;
APPELLANT:                 CAROLYN PLUMLEE; LARRY
                           FORESTER; CAROLYN
Wayne F. Collier           RICHARDSON; AND HEADLEY
Lexington, Kentucky        BELL:

                           Tracy W. Jones
                           Lexington, Kentucky

                           BRIEF FOR APPELLEE THE RITA
                           J. SATTERLY TRUST 3-27-18:

                           Samuel G. Carneal
                           Stefan J. Bing
                           Lexington, Kentucky

                           ORAL ARGUMENT FOR
                           APPELLEE THE RITA J.
                           SATTERLY TRUST 3-27-18:

                           Stefan J. Bing
                           Lexington, Kentucky

                           BRIEF AND ORAL ARGUMENT
                           FOR APPELLEE THE NORTHSIDE
                           NEIGHBORHOOD ASSOCIATION,
                           INC.:



                         -20-
  T. Bruce Simpson
  Lexington, Kentucky

  BRIEF FOR APPELLEES THE
  ESTATE OF ROBERT
  LESLIE ROSENBAUM,
  DECEASED, BY HIS PERSONAL
  REPRESENTATIVE, IF ANY, AND
  LINDA GOSNELL:

  H. Caywood Prewitt, Jr.
  Lexington, Kentucky




-21-